18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41                     Main Document
                                                  Pg 1 of 43


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :        Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :        Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :        (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

           ORDER (I) CONFIRMING MODIFIED SECOND AMENDED JOINT
              CHAPTER 11 PLAN OF SEARS HOLDINGS CORPORATION
        AND ITS AFFILIATED DEBTORS AND (II) GRANTING RELATED RELIEF

                     Upon the filing by Sears Holdings Corporation and its affiliated debtors

 (collectively, the “Debtors”) of the Modified Second Amended Joint Chapter 11 Plan of

 Sears Holdings Corporation and Its Affiliated Debtors (ECF No. 4476) (as amended,

 supplemented, or modified in accordance with its terms, the “Plan”);2 and the Court previously


 1
      The Debtors in the Chapter 11 Cases along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
      Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
      (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
      (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
      Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
      Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business
      Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
      (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company
      (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears,
      Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions
      LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327);
      Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc.
      (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
      (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit
      Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
      L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
      Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands,
      L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management
      Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
      is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

 2
      Capitalized terms used in this order (this “Confirmation Order”) but not otherwise defined herein shall have
      the meanings ascribed to such terms in the Plan or Disclosure Statement. Any term used in the Plan or this
      Confirmation Order that is not defined in the Plan or this Confirmation Order, but that is used in the Bankruptcy




 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370     Filed 10/15/19 Entered 10/15/19 13:15:41                  Main Document
                                                Pg 2 of 43


 having approved the Disclosure Statement for Second Amended Joint Chapter 11 Plan of Sears

 Holdings Corporation and Its Affiliated Debtors, dated May 28, 2019 (ECF No. 4042) (as

 transmitted to parties in interest, and as modified by the Disclosure Statement for Modified

 Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated

 Debtors, dated July 9, 2019 (ECF No. 4478), the “Disclosure Statement”); and the Debtors

 having filed the Notice of Filing of Exhibits to the Disclosure Statement for Second Amended

 Joint Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors, whereby the

 Plan Settlement Liquidation Analysis and the Toggle Plan Liquidation Analysis were annexed

 thereto, on May 28, 2019 (ECF No. 4060) (each, as further amended or modified)) and the

 solicitation procedures related to the Disclosure Statement and the solicitation of acceptances and

 rejections of the Plan, in each case pursuant to the Order (I) Approving Disclosure Statement,

 (II) Establishing Notice and Objection Procedures for Confirmation of the Plan, (III) Approving

 Solicitation Packages and Procedures for Distribution Thereof, (IV) Approving the Forms of

 Ballots and Establishing Procedures for Voting on the Plan, and (V) Granting Related Relief

 (ECF No. 4392) (the “Disclosure Statement Order”); and the Debtors having served the

 Disclosure Statement on the Holders of Claims and Interests pursuant to the Disclosure

 Statement Order, see Affidavit of Service (ECF No. 4443); and the Debtors having filed the

 documents comprising the Plan Supplement on July 26, 2019, August 2, 2019, October 1, 2019,

 and October 7, 2019 (ECF Nos. 4632, 4703, 5295, 5335) (as may be further amended or

 supplemented, the “Plan Supplement”); and upon the objections to confirmation of the Plan;

 and this Court having considered the record in the Chapter 11 Cases, the stakeholder support for


      Code or the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) shall have the meaning ascribed
      to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.




                                                        2
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41                      Main Document
                                                  Pg 3 of 43


 the Plan evinced on the record and in the Declaration of Craig E. Johnson of Prime Clerk LLC

 Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Second Amended Joint

 Plan of Sears Holdings Corporation and Its Affiliated Debtors, filed on September 13, 2019

 (ECF No. 5137) (the “Voting Certification”), the compromises and settlements embodied in and

 contemplated by the Plan, the briefs and arguments regarding confirmation of the Plan, the

 evidence regarding confirmation of the Plan, and the record of the hearing on confirmation of the

 Plan commenced on October 3, 2019 and concluding on October 7, 2019 (the “Confirmation

 Hearing”); and after due deliberation and including for the reasons stated by the Court in its

 rulings on confirmation of the Plan at the Confirmation Hearing:

                     IT IS HEREBY FOUND AND DETERMINED THAT:3

                        A. The Court has jurisdiction over the Chapter 11 Cases pursuant to

 28 U.S.C. §§ 157(a)-(b) and 1334(b), and venue is proper under 28 U.S.C. §§ 1408 and 1409.

                        B. The Plan satisfies the applicable requirements for confirmation set forth in

 section 1129 of the Bankruptcy Code by a preponderance of evidence.

                        C. The Plan was solicited in good faith and in compliance with applicable

 provisions of the Bankruptcy Code, Bankruptcy Rules, and the Disclosure Statement Order. The

 Debtors participated in good faith and in compliance with the applicable provisions of the

 Bankruptcy Code in the offer, issuance, sale, solicitation and/or purchase of the securities offered

 under the Plan, and therefore are entitled to the protections of section 1125(e) of the Bankruptcy

 Code.

 3
      All findings of fact and conclusions of law announced by this Court at the Confirmation Hearing in relation to
      confirmation of the Plan are hereby incorporated into this Confirmation Order to the extent not inconsistent
      herewith. Each finding of fact set forth or incorporated herein, to the extent it is or may be deemed a conclusion
      of law, shall also constitute a conclusion of law. Each conclusion of law set forth or incorporated herein, to the
      extent it is or may be deemed a finding of fact, shall also constitute a finding of fact.




                                                           3
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41          Main Document
                                                  Pg 4 of 43


                        D. The Plan has been proposed in good faith and not by any means forbidden

 by law. In so finding, this Court has considered the totality of the circumstances of these cases,

 the formulation and negotiation of the Plan and all modifications thereto, the Plan Settlement, the

 PBGC Settlement, the Creditors’ Committee Settlement, and the Administrative Expense Claims

 Consent Program (as defined below). The Plan is the result of extensive, good faith, arm’s

 length negotiations among the Debtors and their principal constituencies.

                        E.     The Plan is “fair and equitable” with respect to the Classes that are

 impaired and are deemed to reject the Plan, because no Class senior to any rejecting Class is

 being paid more than in full and the Plan does not provide a recovery on account of any Claim or

 Interest that is junior to such rejecting Classes unless and until such rejecting Class is paid in full.

                        F.     The releases contained in Section 15.9 of the Plan are an essential

 component of the Plan and appropriate. The Third Party Release contained in Section 15.9(b) of

 the Plan is consensual because all parties to be bound by such release were entitled to vote, given

 due and adequate notice of the release and sufficient opportunity and instruction to elect to opt

 out of such release if they rejected the Plan or abstained from voting on the Plan. Good and valid

 justifications have been demonstrated in support of the Debtor Release and the PBGC Release.

 Accordingly, the releases contained in Section 15.9 of the Plan are: (a) in exchange for the good

 and valuable consideration provided by the Released Parties, (b) a good faith settlement and

 compromise of the Claims or Causes of Action released by Section 15.9 of the Plan, (c) in the

 best interests of the Debtors, their Estates, the Liquidating Trust, and all Holders of Claims and

 Interests, (d) fair, equitable, and reasonable, and (e) given and made after due notice and

 opportunity for hearing.




                                                      4
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                  Pg 5 of 43


                        G. The exculpation provided by Section 15.10 the Plan for the benefit of the

 Exculpated Parties is appropriately tailored to the circumstances of these cases.

                        H. The Plan does not discriminate unfairly among the different classes of

 unsecured creditors because grounds and justifications exist for treating the classes differently in

 these cases, including implementation of the Global Settlement, including the Plan Settlement

 and the PBGC Settlement.

                        I.     The Plan is dependent upon and incorporates the terms of compromises

 and settlements, which include the Plan Settlement, the PBGC Settlement, and the Creditors’

 Committee Settlement, which settlements were negotiated in good faith and at arm’s length and

 are each, individually essential elements of the Plan. The Plan Settlement, the PBGC Settlement,

 and the Creditors’ Committee Settlement are fair, equitable, reasonable, and in the best interests

 of the Debtors, the Debtors’ Estates, the Debtors’ creditors, and all parties in interest, and satisfy

 the standards for approval under Bankruptcy Rule 9019.

                        J.     The Administrative Expense Claims Consent Program was negotiated at

 arm’s length and in good faith among the Administrative Expense Claims Consent Program

 Parties (as defined below), and is a proper exercise of the Debtors’ business judgment. Those

 parties who do not opt out or expressly opt in shall be deemed to have consented to the treatment

 set forth in the Administrative Expense Claims Consent Program for such parties, which is

 hereby made part of and incorporated into Section 2.1 of the Plan. The Administrative Expense

 Claims Consent Program is fair, equitable, reasonable, and in the best interest of the Debtors, the

 Debtors’ Estates, the Debtors’ creditors, and all parties in interest, and, to the extent applicable,

 satisfies the standards for approval under Bankruptcy Rule 9019.               The Opt-In/Opt-Out

 Procedures, as described herein, provide adequate procedures to solicit opt-out and opt-in votes



                                                      5
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                   Pg 6 of 43


 from Holders of Administrative Expense Claims with respect to the Administrative Expense

 Claims Consent Program and otherwise to inform holders of Administrative Expense Claims

 regarding their rights and available choices with respect to such Program.

                          K. The DIP Order has not been terminated and continues to govern. The

 Debtors have acted in good faith in funding the Carve-Out Account, and amounts held therein

 shall be available only for the payment of Allowed Professional Fees in accordance with the

 DIP Order.

                          L.   This Court may properly retain jurisdiction over the matters set forth in

 Article XVI of the Plan and matters pertaining to the Administrative Expense Claims Consent

 Program as more fully set forth herein.

                          M. On October 7, 2019, the Debtors filed the Notice of Filing of Fourth Plan

 Supplement in Connection With the Modified Second Amended Joint Chapter 11 Plan of Sears

 Holdings Corporation and Its Affiliated Debtors (ECF No. 5335), disclosing the compensation

 for the Litigation Designee (as defined below) and members of the Liquidating Trust Board.

                     NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDICATED, AND
                     DECREED THAT:

 A.        Confirmation of the Plan

                     1.        The Plan and each of its provisions is approved and the Plan is confirmed

 pursuant to section 1129 of the Bankruptcy Code.

                     2.        Any and all objections to and reservations of rights in respect of the Plan

 that have not been withdrawn, waived or resolved prior to the Confirmation Hearing are hereby

 denied and overruled on the merits with prejudice.

                     3.        The documents contained in the Plan Supplement, and any amendments,

 modifications and supplements thereto, are integral to the Plan and are approved by the Court,


                                                        6
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                  Pg 7 of 43


 the Debtors and the Liquidating Trust, as applicable, are authorized to take all actions required

 under the Plan and the Plan Supplement to effectuate the Plan and the transactions contemplated

 therein including, without limitation, the implementation of the Wind Down in connection with

 the Plan.

                     4.        The terms of the Plan including the Plan Supplement and the Liquidating

 Trust Agreement, and the exhibits thereto are incorporated herein by reference and are an

 integral part of the Plan and this Confirmation Order.             The terms of the Plan, the Plan

 Supplement, the Liquidating Trust Agreement, all exhibits thereto, and all other relevant and

 necessary documents shall be effective and binding as of the Effective Date. The failure to

 specifically include or refer to any particular article, section, or provision of the Plan, the Plan

 Supplement, or any related document in this Confirmation Order does not diminish or impair the

 effectiveness or enforceability of such article, section, or provision; it being the intention of this

 Court that all such documents are approved in their entirety.

                     5.        Notice of the Confirmation Hearing complied with the terms of the

 Disclosure Statement Order, was appropriate and satisfactory based on the circumstances of the

 Chapter 11 Cases and was in compliance with the provisions of the Bankruptcy Code,

 Bankruptcy Rules and Local Bankruptcy Rules. The solicitation of votes on the Plan and the

 Solicitation Packages complied with the solicitation procedures in the Disclosure Statement

 Order, were appropriate and satisfactory based on the circumstances of the Chapter 11 Cases and

 was in compliance with the provisions of the Bankruptcy Code, Bankruptcy Rules and Local

 Bankruptcy Rules.             The Debtors solicited acceptances of the Plan in good faith and in

 compliance with the applicable provisions of the Bankruptcy Code, including, without limitation,




                                                       7
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                  Pg 8 of 43


 sections 1125(a) and (e) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule or

 regulation governing the adequacy of disclosure in connection with such solicitation.

                     6.        This Confirmation Order shall constitute all approvals and consents

 required, if any, by the laws, rules or regulations of any state or any other governmental authority

 with respect to the implementation or consummation of the Plan and any other acts that may be

 necessary or appropriate for the implementation or consummation of the Plan.

                     7.        Subject to payment of any applicable filing fees under applicable non-

 bankruptcy law, each federal, state, commonwealth, local, foreign or other governmental agency

 is directed and authorized to accept for filing and/or recording any and all documents, mortgages

 and instruments necessary or appropriate to effectuate, implement or consummate the

 transactions contemplated by the Plan and this Confirmation Order.

                     8.        The compromises and settlements set forth in the Plan are approved,

 including, but not limited to, the PBGC Settlement, the Plan Settlement, and the Creditors’

 Committee Settlement, and, on the Effective Date, will be effective and binding on all parties in

 interest, except that the Administrative Expense Claims Consent Program shall be effective and

 binding on all parties in interest on the Confirmation Date.

                     9.        The amendments and modifications to the Modified Second Amended

 Joint Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors (ECF No. 4476)

 since the filing thereof and incorporated into the Plan, are approved, including ECF No. 5293

 (attached hereto as Exhibit A), in accordance with section 1127(a) of the Bankruptcy Code and

 Rule 3019(a) of the Bankruptcy Rules.               Pursuant to Bankruptcy Rule 3019, these Plan

 Modifications do not require additional disclosure under section 1125 of the Bankruptcy Code or

 the re-solicitation of votes under section 1126 of the Bankruptcy Code, nor do they require that



                                                      8
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                   Pg 9 of 43


 the Holders of Claims or Interests be afforded an opportunity to change previously cast

 acceptances or rejections of the Plan.

                     10.       Pursuant to Bankruptcy Rule 3020(c)(1), the following provisions in the

 Plan are hereby approved and will be effective immediately on the Effective Date without further

 order or action by this Court, any of the parties to such release, or any other Entity: (a) Injunction

 (Section 15.8), (b) Debtor Release (Section 15.9(a)), (c) Third Party Release (Section 15.9(b)),

 (d) PBGC Release (Section 15.9(c)), and (e) Exculpation (Section 15.10), without limiting the

 effectiveness on the Effective Date of the Plan as a whole.

                     11.       In accordance with the Plan and pursuant to this Confirmation Order,

 confirmation of the Plan does not provide the Debtors with a discharge under section 1141 of the

 Bankruptcy Code, because the Debtors and their Estates will be wound down in accordance with

 the Plan.

                     12.       On the Effective Date, all Liquidating Trust Assets of the Debtors shall be

 transferred to the Liquidating Trust in accordance with Article X of the Plan, and all Debtors

 shall be dissolved without the necessity for any other or further actions to be taken by or on

 behalf of such dissolving Debtor or its shareholder(s) or any payments to be made in connection

 therewith, other than the filing of a certificate of dissolution with the appropriate governmental

 authorities. All directors and officers of the dissolved Debtors shall be deemed to have resigned

 in their capacity as of the Effective Date.

                     13.       Except as otherwise provided in the Plan, or in any contract, instrument,

 release, or other agreement or document created pursuant to the Plan, on the Effective Date and,

 in the case of a Secured Claim, satisfaction in accordance with the Plan of the portion of the

 Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,



                                                        9
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                   Pg 10 of 43


 pledges, or other security interests against any property of the Estates shall be fully released and

 discharged, and all of the right, title, and interest of any Holder of such mortgages, deeds of trust,

 Liens, pledges, or other security interests shall revert to the Liquidating Trust and its successors

 and assigns. All Holders of Secured Claims are directed to cooperate with the Debtors or the

 Liquidating Trust, as the case may be, in implementing this paragraph and any administrative

 details relating thereto.

                     14.       The Debtors shall provide case updates on progress towards the Effective

 Date at duly noticed status conferences held no less frequently than on a quarterly basis, with

 additional case updates as the Debtors deem necessary, in consultation with the Creditors’

 Committee.

                     15.       The Debtors shall file on the docket a notice of the imminent occurrence

 of the Effective Date (the “Notice of Imminent Effective Date”) no later than twenty (20)

 calendar days prior to such occurrence of the Effective Date, and the Debtors shall disclose in the

 Notice of Imminent Effective Date the amount of remaining Administrative Expense Claims,

 Priority Claims, and Secured Claims to be paid and the Debtors’ available cash to pay such

 Claims in accordance with the Plan; for the avoidance of doubt, in no event shall the Plan go

 effective unless and until all Allowed Administrative Expense Claims are paid either in full as

 provided for in the Administrative Expense Claims Consent Program or, with respect to the Non-

 Settled Administrative Expense Claims (defined below), the Plan. Parties in interest shall have

 ten (10) calendar days from the date of the Notice of Imminent Effective Date to object.

                     16.       The Debtors shall cause to be served a notice of the entry of this

 Confirmation Order and occurrence of the Effective Date (the “Confirmation Notice”), upon

 (a) all parties listed in the creditor matrix maintained by Prime Clerk LLC, and (b) such



                                                      10
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                   Pg 11 of 43


 additional persons and entities as deemed appropriate by the Debtors, no later than

 five (5) business days after the Effective Date, or as soon as reasonably practicable thereafter.

 The Debtors shall cause the Confirmation Notice to be published in The New York Times within

 seven (7) business days after the Effective Date, or as soon as practicable thereafter.

 B.        Immediate Designation of the Litigation Designees and the Granting of Standing for
           Prosecution of the Jointly Asserted Causes of Action

                     17.       Pursuant to sections 105(a), 363(b), 1103(c) and 1109(b) of the

 Bankruptcy Code, effective upon the entry of this Confirmation Order the Creditors’ Committee

 shall be granted joint standing with the Debtors and is hereby authorized to investigate,

 commence, prosecute, settle and otherwise dispose of (i) the Specified Causes of Actions, (ii)

 other Preserved Causes of Action against the ESL Parties, (iii) all Claims and Causes of Action

 asserted in the pending Adversary Proceeding captioned Sears Holdings Corp. v. Lampert, Adv.

 Proc. No. 19-08250 (RDD) (Bankr. S.D.N.Y.) (the “Adversary Proceeding”) and/or any other

 Claims or Causes of Action ancillary thereto, including, inter alia, additional Claims or Causes

 of Action related to the subject matter of the Adversary Proceeding (including Claims or Causes

 of Action asserted in an amended complaint and Claims and Causes of Action asserted in one or

 more separate proceedings), and (iv) Claims or Causes of Action against insurance carriers

 related to coverage for claims asserted in the Adversary Proceeding or a related proceeding (all

 of the Claims and Causes of Action addressed in this paragraph, collectively, the “Jointly

 Asserted Causes of Action”) jointly with the Debtors for the benefit of the Debtors’ Estates and

 creditors in accordance with the terms of the Plan with the full rights and privileges attendant

 thereto.

                     18.       The investigation, prosecution and/or settlement or other disposal of the

 Jointly Asserted Causes of Action shall be subject to the oversight of designees selected by the


                                                       11
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41          Main Document
                                                   Pg 12 of 43


 Debtors and the Creditors’ Committee (the “Litigation Designees”). Specifically, the Litigation

 Designees shall comprise (a) Patrick J. Bartels, (b) Eugene I. Davis, and (c) Raphael T.

 Wallander, as the Creditors’ Committee’s designees, and (x) Alan J. Carr and (y) William L.

 Transier, as the Debtors’ designees, which designees shall become the initial members of the

 Liquidating Trust Board upon the Effective Date pursuant to Section 10.6(a) of the Plan. Any

 Litigation Designee who succeeds an initial Creditors’ Committee designee shall be considered a

 Creditors’ Committee designee and any Litigation Designee who succeeds an initial Debtor

 designee shall be considered a Debtor designee. For the avoidance of doubt, the Litigation

 Designees shall have all rights and entitlements to be afforded to the Liquidation Trust Board on

 the Effective Date of the Plan in respect of the Jointly Asserted Causes of Action, including,

 inter alia, the exclusive right, authority, and discretion to determine and to initiate, file,

 prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any

 Jointly Asserted Causes of Action pursuant to the terms of the Liquidating Trust Agreement

 applicable to the Liquidating Trust Board (including, for the avoidance of doubt, section 6.5(c)

 of the Liquidating Trust Agreement), which terms are incorporated herein by reference and shall

 govern the acts, conduct and rights of the Litigation Designees prior to the Effective Date.

                     19.       The Litigation Designees will have the sole and exclusive right to propose

 any settlement of the Jointly Asserted Causes of Action in accordance with the terms of the

 Liquidating Trust Agreement; provided that any such settlement shall be subject to approval by

 this Court after notice and hearing.

                     20.       The authority of the Litigation Designees shall be effective immediately

 upon entry of this Confirmation Order and shall remain and continue in full force and effect until

 the Effective Date. The service of the Litigation Designees shall be governed by the conditions



                                                       12
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41            Main Document
                                                   Pg 13 of 43


 to be applicable to the members of the Liquidating Trust Board set forth in Section 6.5(c)(i)-(v)

 of the Liquidating Trust Agreement.

                     21.       Sections 6.5(e), 6.5(f), 6.5(g), 6.5(h), and 6.5(i) of the Liquidating Trust

 Agreement shall be applicable to the Litigation Designees and govern the operation of the

 Litigation Designees in the same manner they are intended to govern operation of the

 Liquidating Trust Board.

                     22.       In accordance with the terms of the Plan and the Liquidating Trust

 Agreement, Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”) shall be retained as primary

 litigation counsel to act on behalf of the Litigation Designees to investigate, commence,

 prosecute, and otherwise litigate the Jointly Asserted Causes of Action. In addition, without

 further order of this Court, the Litigation Designees may retain such additional professionals or

 consultants (including attorneys, accountants, appraisers, financial advisors, expert witnesses or

 other parties determined by the Initial Litigation Designees to have qualifications necessary or

 desirable to assist in the investigation, prosecution and/or settlement of the Jointly Asserted

 Causes of Action) (collectively with Akin Gump, the “Litigation Professionals”).                      The

 Litigation Professionals shall be required to submit reasonably detailed invoices on a monthly

 basis to the Debtors, the Creditors’ Committee, the U.S. Trustee and the Litigation Designees,

 including in such invoices a description of the work performed, who performed such work, and if

 billing on an hourly basis, the hourly rate of such person, plus an itemized statement of expenses.

 In the event of any dispute concerning the entitlement to, or the reasonableness of any

 compensation and/or expenses of any Litigation Professionals, the Litigation Designees and/or

 the Litigation Professionals may request that this Court resolve the dispute. Subject to the

 approval of the Litigation Designees, the Debtors shall pay compensation for services rendered



                                                        13
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                   Pg 14 of 43


 or reimbursement of expenses incurred by the Litigation Professionals in accordance with the

 procedures approved by the Court pursuant to the Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (ECF No. 796), other applicable

 orders of the Court, and the applicable provisions of the Bankruptcy Code.

                     23.       The protections to be granted to members of the Liquidating Trust Board

 and the Trust Professionals under Article VIII of the Liquidating Trust Agreement (Reliance,

 Liability, and Indemnification) shall be equally applicable to the Litigation Designees and the

 Litigation Professionals for actions taken or not taken by the Litigation Designees and the

 Litigation Professionals in their capacities as such with respect to their administration and pursuit

 of the Jointly Asserted Causes of Action.

                     24.       Pursuant to Federal Rule of Evidence 502(d), any attorney client privilege,

 work product privilege, or other privilege or immunity attaching to any documents or

 communications (whether written or oral) (the “Privileges” protecting “Privileged

 Information”) in the possession of the Debtors (including the Restructuring Subcommittee, any

 pre-petition or post-petition committee or subcommittee of the board of directors or equivalent

 governing body of any of the Debtors and their predecessors, and the Debtors’ appointees on the

 Litigation Designees) or any of their employees, representatives, attorneys or advisors

 (collectively, the “Debtor Privilege Parties”) may be shared with Akin Gump, the Creditors’

 Committee, the Litigation Designees appointed by the Creditors’ Committee or any of their

 respective representatives, attorneys or advisors (collectively, the “Creditor Privilege Parties,”

 and together with the Debtor Privilege Parties, the “Privilege Parties”) on either or both a joint

 representation or common interest privilege basis without waiver of the relevant underlying

 privilege; similarly, any Privileged Information in possession of the Creditor Privilege Parties



                                                       14
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41            Main Document
                                                   Pg 15 of 43


 may be shared with the Debtor Privilege Parties on either or both a joint representation or

 common interest privilege basis without waiver of the relevant underlying privilege; provided,

 however, that the ability of the Debtor Privilege Parties to share information protected by any

 Privilege, if any, held by the Related Party Transaction Subcommittee of the Audit Committee of

 the Sears Holdings Board of Directors and/or the Special Committee of the Sears Holdings

 Board of Directors created on or about April 28, 2018 shall be subject to later determination.

                     25.       Subject to the limitations of paragraph 24 above, the Litigation Designees

 shall have the exclusive authority and sole discretion to maintain the Privileges and keep the

 privileged material confidential, or waive the Privileges and/or disclose and/or use in litigation of

 the Jointly Asserted Causes of Action, or any proceeding Privileged Information.

                     26.       Subject to the limitations of paragraph 24 above, the Privilege Parties shall

 take all necessary steps to effectuate the sharing of such Privileges and to provide to the

 Litigation Designees without the necessity of a subpoena all information subject to a Privilege in

 their respective possession, custody, or control. The Litigation Designees are further expressly

 authorized to formally or informally request or subpoena documents, testimony, or other

 information that would constitute Privileged Information from any persons, including attorneys,

 professionals, consultants, and experts, and no such person may object to the production to the

 Litigation Designees of such Privileged Information on the basis of a Privilege. Unless and until

 the Litigation Designees makes a determination to waive any Privilege, Privileged Information

 shall be produced solely to the Litigation Designees.

                     27.       If a Privilege Party, the Litigation Designees, any of their respective

 employees, professionals, or representatives or any other person inadvertently produces or

 discloses Privileged Information to any third party, such production shall not be deemed to



                                                        15
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                  Pg 16 of 43


 destroy any of the Privileges, or be deemed a waiver of any confidentiality protections afforded

 to such Privileged Information. In such circumstances, the disclosing party shall promptly upon

 discovery of the production notify the Litigation Designees of the production and shall demand

 of all recipients of the inadvertently disclosed Privileged Information that they return or confirm

 the destruction of such materials.

                     28.       To the maximum extent permitted by applicable law, the Litigation

 Designees will not have or incur, and shall be released and exculpated from, any claim,

 obligation, suit, judgment, damages, demand, debt, right, Cause of Action, remedy, loss, and

 liability for conduct occurring on or after the Confirmation Date, in each Litigation Designee’s

 limited capacity as such, in connection with or arising out of its responsibilities set forth herein,

 except for acts or omissions that constitute fraud, gross negligence, criminal misconduct or

 willful misconduct as determined by a Final Order. Further, the Litigation Designees will be

 entitled to applicable insurance coverage provided and paid for by the Debtors.

 C.        The Liquidating Trust

                     29.       The formation, rights, powers, duties, structure, obligations and other

 matters pertaining to the Liquidating Trust shall be governed by Article X of the Plan and the

 Liquidating Trust Agreement.

                     30.       On the Effective Date, pursuant to section 1123(b)(3) of the Bankruptcy

 Code, the Liquidating Trust Assets shall be transferred by the Debtors (and deemed transferred)

 to the Liquidating Trust free and clear of all liens, Claims, encumbrances and Interests (legal,

 beneficial or otherwise) for the benefit of the Liquidating Trust Beneficiaries, without the need

 for any Entity to take any further action or obtain any approval. Thereupon, the Debtors shall

 have no interest in the Liquidating Trust Assets or the Liquidating Trust. On the Effective Date,



                                                      16
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41          Main Document
                                                   Pg 17 of 43


 the Liquidating Trust shall be authorized as the representative of the Estates to investigate, sue,

 settle and otherwise administer the Liquidating Trust in accordance with the terms of the

 Liquidating Trust Agreement and the Plan.

                     31.       Upon the Effective Date, the Liquidating Trust is authorized and

 empowered, without further approval of this Court or any other party, to take such actions and to

 perform such acts as may be necessary, desirable or appropriate to implement the issuance of the

 Liquidating Trust Interests in accordance with the Plan and the Liquidating Trust Agreement,

 and to execute and deliver all agreements, documents, securities, instruments and certificates

 relating thereto. All Liquidating Trust Interests issued by the Liquidating Trust pursuant to the

 provisions of the Plan and the Liquidating Trust Agreement shall be deemed to be duly

 authorized, validly issued, fully paid and non-assessable.

                     32.       On the Effective Date, pursuant to and as further provided in the Plan and

 the Liquidating Trust Agreement, all of the Debtors’ respective rights, titles and interests in any

 Privileges (as defined in the Liquidating Trust Agreement) related in any way to the Liquidating

 Trust Assets and the purpose of the Liquidating Trust shall be treated as provided in the Plan and

 the Liquidating Trust Agreement.

                     33.       The Liquidating Trustee may, with the approval of, or at the direction of,

 the Liquidating Trust Board, invest Cash (including any earnings thereon or proceeds therefrom);

 provided, that such investments are investments permitted to be made by a “liquidating trust”

 within the meaning of Treasury Regulations section 301.7701-4(d), as reflected therein, or under

 applicable Internal Revenue Service guidelines, rulings or other controlling authorities. All

 monies and other assets received by the Liquidating Trustee as Liquidating Trust Assets

 (including the proceeds thereof as a result of investment in accordance with Section 6.9 of the



                                                       17
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                   Pg 18 of 43


 Liquidating Trust Agreement) shall, until distributed or paid over as herein provided, be held in

 trust for the benefit of the Liquidating Trust Beneficiaries, and shall not be segregated from other

 Liquidating Trust Assets, unless and to the extent required by the Plan.

 D.        Certain Executory Contract and Unexpired Nonresidential Leases Matters

                     34.       Notwithstanding anything to the contrary in the Plan, the Definitive

 Documents, the Plan Supplement, any other documents related to any of the foregoing, or this

 Confirmation Order, nothing shall modify the rights, if any, of any holder of Claims or any

 current or former party to an executory contract, whether currently or previously executory, or

 lease of non-residential real property to assert any right of setoff or recoupment that such party

 may have under applicable bankruptcy or non-bankruptcy law, including, but not limited to,

 (i) the ability, if any, of such parties to setoff or recoup a security deposit held pursuant to the

 terms of their unexpired lease(s) with the Debtors, or any successors to the Debtors, under the

 Plan; (ii) assertion of rights of setoff or recoupment, if any, in connection with Claims

 reconciliation; or (iii) assertion of setoff or recoupment as a defense, if any, to any claim or

 action by the Debtors, the Liquidating Trust, or any successors of the Debtors.

                     35.       In accordance with the lease rejection notice filed on July 12, 2019 (ECF

 No. 4535), and the Order Approving the Rejection of Unexpired Leases of Nonresidential Real

 Property and Abandonment of Property in Connection Therewith entered on August 14, 2019

 (ECF No. 4836), notwithstanding anything to the contrary in the Plan, the leases for stores

 located in Pembroke Pines, Florida, Staten Island, New York, and Willowbrook, Wayne, New

 Jersey (Store Nos. 1775, 1624, and 1434, respectively) will be deemed rejected as of September

 30, 2019, and the lease for the store located in Northridge, California (Store No. 1508) will be

 deemed rejected as of January 31, 2020.



                                                       18
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                   Pg 19 of 43


                     36.       In accordance with the so-ordered stipulations extending the time under

 section 365(d)(4) of the Bankruptcy Code to assume and assign the leases pertaining to Store

 Nos. 3667, 8290, 1018, and 3127 (the “Leases”), entered on September 5, August 30, August 5,

 and September 5, 2019 respectively, (ECF Nos. 5072, 5038, 4747, and 5068), and the orders

 granting such relief (ECF Nos. 4580, 4581, and 4687), notwithstanding anything to the contrary

 in the Plan or this Confirmation Order, the Leases shall not be deemed rejected as of the

 Effective Date.

                     37.       Nothing in the Plan alters any of the terms and provisions of the

 Construction, Operation, and Reciprocal Easement Agreement, recorded on April 2, 1974, and

 the Supplemental Agreement for the Hilltop Shopping Center, as referenced in the LBG Hilltop

 LLC’s Objection to Modified Second Amended Joint Chapter 11 Plan of Sears Holdings

 Corporation and Its Affiliates; and Declaration of Carol Chow, filed at ECF No. 4680.

                     38.       The Debtors have agreed to transfer the property that is the subject of the

 ongoing adversary proceeding captioned Transform Holdco LLC v. Sears Holdings Corporation,

 19-08288 (the “Fort Lauderdale Action”) seeking the transfer of deeds related to property in

 Fort Lauderdale, Florida, and the property interests located in Glendale, CA (Store No. 1088)

 which is the subject of similar issues to those set forth in the Fort Lauderdale Action

 (collectively, the “Agreed Transferrable Property Interests”). To the extent transfers of the

 Agreed Transferrable Property Interests to Transform Holdco LLC or its affiliates are not

 completed by the Effective Date, any transfer of such Agreed Transferrable Property Interests to

 the Liquidating Trust shall be subject to any and all rights asserted on such properties by

 Transform Holdco LLC or its affiliates. In addition, the parties are in discussions relating to the

 transfer of additional parcels of real property relating the following locations: Bishop, CA (Store



                                                       19
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370   Filed 10/15/19 Entered 10/15/19 13:15:41             Main Document
                                              Pg 20 of 43


 No. 7756), Hialeah, FL (Store No. 31930), Memphis, TN (Store No. 30934), Palmdale, CA

 (Store No. 1068), Livonia, MI (Store No. 8830), Cook, IL (Store No. 1570), Appleton, WI (Store

 No. 2092), Spokane County, WA (Store No. 1029), Oakdale, CA (Store No. 3842), Atascadero,

 CA (Store No. 7619), Marlborough, MA (Store No. 1104), Springfield, MA (Store No. 1093),

 Palmer, MA (Store No. 9255), Holyoke, MA (Store No. 3433), and Shelby City, TN (Store No.

 30934), Hackensack, NJ (Store No. 1094/6854), and South Lake Tahoe, CA (Store No. 9153)

 (collectively, the “Potentially Transferrable Property Interests”). The Asset Purchase

 Agreement provided for the transfer to Transform Holdco LLC or its affiliates of (x) the

 Acquired Foreign Assets (as defined in the Asset Purchase Agreement) pursuant to section 2.13

 of the Asset Purchase Agreement and (y) the Acquired Intellectual Property (as defined in the

 Asset Purchase Agreement) pursuant to section 2.1(e). The parties are working to finalize the

 transfer of certain Acquired Foreign Assets comprising (1) minority interests in certain Mexican

 entities held by Sears Mexico Holdings Corp., and (2) equity interests in the Debtors’ non-

 Debtor Indian subsidiaries (1 and 2, collectively, the “Specified Foreign Assets”) to Transform

 Holdco LLC or its affiliates, in accordance with the Asset Purchase Agreement. Additionally,

 with respect to certain items of foreign Acquired Intellectual Property, certain local jurisdictions

 require filing of short-form ownership transfer documentation in their local intellectual property

 office to put in the record and perfect the transfer of ownership, which filing has not yet been

 completed. Each of the parties’ rights with respect to the aforementioned actions, properties and

 foreign assets are hereby fully preserved, including, without limitation that the transfer of each of

 (x) the Potentially Transferrable Property Interests, (y) the Acquired Intellectual Property (to the

 extent any right, title or interest therein is currently held by Debtors or their affiliates due to any

 incomplete filing of the short forms described above) and (z) the Specified Foreign Assets to the



                                                   20
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                  Pg 21 of 43


 Liquidating Trust shall be subject to any and all rights (including exclusive ownership rights

 pursuant to the Asset Purchase Agreement) that have been or may be asserted on such property

 interests or foreign assets, as applicable (or, in the case of Acquired Intellectual Property, that are

 held), by Transform Holdco LLC or its affiliates.

 E.        Certain Governmental Unit Matters

                     39.       As to any Governmental Unit (as defined in section 101(27) of the

 Bankruptcy Code), nothing in the Plan or this Confirmation Order shall limit or expand the scope

 of discharge, release or injunction to which the Debtors, their Estates, or the Liquidating Trust

 are entitled to under the Bankruptcy Code, if any.          The discharge, release, and injunction

 provisions contained in the Plan and this Confirmation Order are not intended and shall not be

 construed to bar any Governmental Unit from, subsequent to this Confirmation Order, pursuing

 any police or regulatory action.

                     40.       Accordingly, notwithstanding anything contained in the Plan or this

 Confirmation Order to the contrary, nothing in the Plan or this Confirmation Order shall

 discharge, release, impair or otherwise preclude: (1) any liability to any Governmental Unit that

 is not a “claim” within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim of

 any Governmental Unit arising on or after the Confirmation Date; (3) any valid right of setoff or

 recoupment of any Governmental Unit against any of the Debtors; or (4) any liability of the

 Debtors, their Estates, or the Liquidating Trust under police or regulatory statutes or regulations

 to any Governmental Unit as the owner, lessor, lessee or operator of property that such entity

 owns, operates or leases after the Confirmation Date. Nor shall anything in this Confirmation

 Order or the Plan:            (i) enjoin or otherwise bar any Governmental Unit from asserting or

 enforcing, outside this Court, any liability described in the preceding sentence; or (ii) divest any



                                                     21
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                   Pg 22 of 43


 court, commission, or tribunal of jurisdiction to determine whether any liabilities asserted by any

 Governmental Unit are discharged or otherwise barred by this Confirmation Order, the Plan, or

 the Bankruptcy Code.

                     41.       Moreover, nothing in this Confirmation Order or the Plan shall release or

 exculpate any non-debtor, including any Released Parties and/or Exculpated Parties, from any

 liability to any Governmental Unit, including but not limited to any liabilities arising under the

 Internal Revenue Code, the environmental laws, or the criminal laws against the Released Parties

 and/or Exculpated Parties, nor shall anything in this Confirmation Order or the Plan enjoin any

 Governmental Unit from bringing any claim, suit, action or other proceeding against any non-

 debtor for any liability whatsoever; provided, however, that the foregoing sentence shall not

 (x) limit the scope of discharge, if any, granted to the Debtors under sections 524 and 1141 of the

 Bankruptcy Code, or (y) diminish the scope of any exculpation to which any party is entitled

 under section 1125(e) of the Bankruptcy Code.

                     42.       Nothing contained in the Plan or this Confirmation Order shall be deemed

 to determine the tax liability of any person or entity, including but not limited to the Debtors,

 their Estates, or the Liquidating Trust, nor shall the Plan or this Confirmation Order be deemed

 to have determined the federal tax treatment of any item, distribution, or entity, including the

 federal tax consequences of the Plan, nor shall anything in the Plan or this Confirmation Order

 be deemed to have conferred jurisdiction upon this Court to make determinations as to federal

 tax liability and federal tax treatment except as provided under 11 U.S.C. § 505.

                     43.       Notwithstanding anything contained in the Plan, this Confirmation Order,

 and any implementing Plan documents, nothing shall (i) preclude the United States Securities

 and Exchange Commission (the “SEC”) from enforcing its police or regulatory powers; or



                                                       22
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                   Pg 23 of 43


 (ii) enjoin, limit, impair, or delay the SEC from commencing or continuing any claims, causes of

 action, proceedings or investigations against any non-debtor person or non-debtor entity in

 any forum.

 F.        Toggle Plan Reservation of Rights

                     44.       In the event this Court does not approve the Plan Settlement, the Debtors

 or the Liquidating Trustee, as applicable, shall provide notice to all parties in interest not less

 than thirty (30) days prior to allowing or making any distribution on account of any postpetition

 Intercompany Claims, and all parties rights are reserved with respect to (i) setoff of postpetition

 Intercompany Claims and (ii) the amount and allowance of all prepetition and postpetition

 Intercompany Claims.

 G.        Texas Taxing Authorities

                     45.       To the extent that the Texas Taxing Authorities4 are entitled to interest

 under section 506(b) of the Bankruptcy Code, the Texas Taxing Authorities shall receive interest

 from the Commencement Date through the Effective Date, and from the Effective Date through

 payment in full at the state statutory rate, pursuant to sections 506(b), 511, and 1129 of the

 Bankruptcy Code.

 H.        Village of Hoffman Estates Reservation of Rights

                     46.       Notwithstanding Section 10.3 of the Plan or anything else to the contrary

 in the Plan or Plan Supplement, including the Liquidating Trust Agreement, the Village of

 Hoffman Estates Reserves the right to dispute that any property that the Village of Hoffman

 4
      The “Texas Taxing Authorities” are Anderson County, Bastrop County, Bell TAD, Bosque County, Bowie
      CAD, Brazos County, Brown CAD, Burnet CAD, Cherokee County, Cherokee CAD, City of Waco, et al.,
      Comal County, Coryell County, Denton County, Erath County, Guadalupe County, Harrison CAD, Harrison
      County, Hays County, Henderson County, Jasper County Tax Units, Mexia I.S.D., Midland CAD, Taylor CAD,
      Terry CAD, Wharton County, and Williamson County.




                                                       23
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41       Main Document
                                                  Pg 24 of 43


 Estates has jurisdiction over does not benefit from section 1146(a) of the Bankruptcy Code and

 the Debtors or the Liquidating Trust, as applicable, reserves the right to dispute the same.

 I.        Team Worldwide Reservation of Rights

                     47.       Notwithstanding anything else herein, nothing in the Plan or this

 Confirmation Order shall be deemed or construed to impact, impair, affect, determine, release,

 waive, modify, limit or expand: (i) the terms and conditions of any supply agreement

 (collectively, the “Supply Agreements”) between a party (an “Indemnifying Party”) and a

 Debtor containing a provision or clause that purports to create an obligation of the Indemnifying

 Party to indemnify, defend against, reimburse, fund, or otherwise be responsible for any

 liabilities, damages, losses, or costs associated with any potential claims, suits, actions, or other

 proceedings seeking judgment against the Debtor or its affiliates (the “Indemnity Obligations”);

 (ii) any of the rights, remedies, defenses to coverage and other defenses of any party under or in

 respect of any Supply Agreements; (iii) subject to the proviso set forth in the next paragraph, any

 claims, actions, rights to payment or other similar claims held by Team Worldwide Corporation

 (“Team Worldwide”) against any Debtor if covered by the Indemnity Obligations (the

 “Covered Claims”), and (iv) any claims, actions, rights to payment or other similar claims held

 by Team Worldwide against the Buyer, as a result of post-closing infringement claims. All such

 rights, remedies, and defenses are expressly reserved and preserved.

                     48.       Notwithstanding anything in the Plan or this Confirmation Order, Team

 Worldwide is authorized to pursue, in any court of competent jurisdiction, a determination of

 liability (the “Infringement Liability”) of the Covered Claims against the Debtors to final

 judgment and to enforce any resulting judgment against the Indemnifying Parties (the “Coverage

 Lawsuit”); provided, however, that Team Worldwide shall not pursue payment of any Covered



                                                     24
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                  Pg 25 of 43


 Claims from the Debtors or their estates or the Liquidating Trust and shall waive collection of

 any and all amounts owed to Team Worldwide not satisfied by any Indemnifying Party resulting

 from all claims filed against the Debtors relating thereto.

                     49.       Following the commencement of the Coverage Lawsuit, the Debtors

 and/or the Liquidating Trustee shall provide notice to the Indemnifying Parties of the Covered

 Claims and take such further action reasonably required under the Supply Agreements to have

 the Indemnifying Parties perform their Indemnity Obligations; provided, however, that (i) neither

 the Debtors nor the Liquidating Trust shall be obligated to pay or be liable for any out-of-pocket

 costs or expenses in connection with such action, and/or (ii) neither the Debtors nor the

 Liquidating Trust shall be obligated to participate in the Coverage Lawsuit. For the avoidance of

 doubt, and subject in all respects to (i) and (ii) in the preceding sentence, the Debtors or the

 Liquidation Trust, as applicable, may be named as a nominal defendant in the Coverage Lawsuit.

 J.        233 S. Wacker, LLC

                     50.       Except as provided by the Stipulation, Agreement, and Order Granting

 Limited Relief from the Automatic Stay (233 S. Wacker, LLC) (ECF No. 2849), notwithstanding

 any provision of the Plan or this Confirmation Order to the contrary, 233 S. Wacker, LLC is

 permitted to continue to assert, prosecute, litigate, liquidate, and/or settle its counterclaim and its

 claims against the Debtors, their estates, and any successors thereto in Case No. 2016-CH-10308

 pending in the Circuit Court of Cook County, Illinois, Chancery Division and reserves all rights

 in connection with such proceeding and any payment obligated to be made in connection

 therewith. For the avoidance of doubt, the Debtors, their estates and any successor in interest,

 including, without limitation, the Liquidating Trust, reserve all rights with respect to any claims




                                                     25
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41     Main Document
                                                  Pg 26 of 43


 or counterclaims asserted in connection with the action referenced in the preceding sentence and

 any and all obligations in connection therewith.

 K.        Administrative Expense Claims

                     51.       Any motion for allowance or payment of an Administrative Expense

 Claim that is pending or filed after the date of the entry of this Confirmation Order (i) shall be

 adjourned until a date as determined by the Debtors (in consultation with the Creditors’

 Committee) or the Liquidating Trust (as applicable) and in consultation with the applicable

 claimant and subject to this Court’s availability, and (ii) shall be treated as a proof of an

 Administrative Expense Claim. Any discovery requests in connection with any Administrative

 Expense Claim shall be adjourned indefinitely, unless the Debtors have objected to the allowance

 of such Administrative Expense Claim. Notwithstanding anything in the Bar Date Order, any

 scheduled or requested hearings pursuant to the 503(b)(9) Claim Procedures (as defined in the

 Bar Date Order) are hereby cancelled.

 L.        Administrative Expense Claims Consent Program

                     52.       The compromise and settlement of Administrative Expense Claims (as

 defined in the Plan, including 503(b)(1) and 503(b)(9) Claims, but excluding any amounts paid

 by or to be paid by Transform on account thereof -- including any amounts that otherwise would

 have been 503(b)(9) Claims but were paid as part of cure obligations in connection with assumed

 and assigned contracts) and the treatment thereof (the “Administrative Expense Claims

 Consent Program”) by and amongst Debtors and their estates, the Creditors’ Committee, a

 certain ad hoc group of holders of Administrative Expense Claims (the “Ad Hoc Vendor

 Group”) (together the “Administrative Expense Claims Consent Program Parties”), as

 described herein, is hereby approved:



                                                     26
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41                    Main Document
                                                  Pg 27 of 43


                               a.    Settled Administrative Expense Claims Recovery. Pursuant to the
                                     terms of the Administrative Expense Claims Consent Program,
                                     holders of Settled Administrative Expense Claims (defined below)
                                     shall receive recoveries from Net Proceeds of Total Assets other
                                     than the Litigation Funding and the Cash Reserve (as more fully
                                     set forth herein) in the following manner and in the following order
                                     of priority until such time as (a) the holders of Opt-In Settled
                                     Admin Claims receive a recovery of 75% of the applicable
                                     Allowed Administrative Expense Claims on account of Opt-In
                                     Settled Admin Claims and (b) the holders of Non Opt-Out Settled
                                     Admin Claims receive a recovery of 80% of the applicable
                                     Allowed Administrative Expense Claim on account of Non
                                     Opt-Out Settled Admin Claims (together, the “Settled
                                     Administrative Expense Claims Recovery”):

                                     (1)      First, each holder of an Allowed Administrative Expense
                                              Claim against the Debtors that affirmatively opts-in (the
                                              “Opt-In Settled Admin Claims”)5 to the Administrative
                                              Expense Claims Consent Program shall receive: (i) its pro
                                              rata share of the Initial Distribution6 capped at 75% of the
                                              Allowed Administrative Expense Claim (the percentage
                                              recovery, the “Initial Recovery”); provided, that, the Initial
                                              Distribution shall only be available to holders of Opt-In
                                              Settled Admin Claims who consensually agree with the
                                              Debtors and the Creditors’ Committee to the Allowed
                                              amount of the Opt-In Settled Admin Claims; provided,
                                              further, that, holders who do not agree with the Debtors and
                                              the Creditors’ Committee on the Allowed amount of the
                                              Opt-In Settled Admin Claim shall be deemed to hold a Non
                                              Opt-Out Settled Admin Claim; and (ii) consensual
                                              reconciliation of the Allowed amount of Opt-In Settled
                                              Admin Claims (including on account of 503(b)(9) and
                                              503(b)(1) issues regarding inducement, date of receipt, port
                                              of origin, etc., and any exposure on account of preference
                                              actions), to be completed within 30 days from the date of
                                              receipt of the Opt-In Ballot; provided, that, to the extent the
                                              Debtors, the Creditors’ Committee, and the holder of the
                                              Opt-In Settled Admin Claim are unable to consensually
                                              resolve the Allowed amount, such resolution shall be
 5
      For the avoidance of doubt, holders of Administrative Expense Claims who execute the Administrative Expense
      Claims Consent Program Term Sheet, filed at ECF No. 5292, shall be deemed holders of Opt-In Settled Admin
      Claims.
 6
      “Initial Distribution” shall mean Distributions made from a cash pool of $21 million inclusive of the Carve-
      Out Contribution (“Initial Cash Pool”) to be held in the Segregated Account and made available on or about
      December 1, 2019 (the “Initial Distribution Date”) for holders of Opt-In Settled Admin Claims. Within three
      (3) business days following entry of the Confirmation Order, $16 million inclusive of the Carve-Out
      Contribution shall be funded by the Debtors into the Initial Cash Pool, with an additional $5 million funded by
      the Debtors into the Initial Cash Pool on or before the Initial Distribution Date. The Cash Pool shall be placed
      in the Segregated Account and used solely for the purpose of funding the Settled Administrative Expense
      Claims as provided for in the Administrative Expense Claims Consent Program Term Sheet.




                                                          27
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41                    Main Document
                                                  Pg 28 of 43


                                              subject to reconciliation on an agreed-upon schedule as
                                              reasonably agreed to by the Debtors, the Creditors’
                                              Committee, and the applicable holder of an Opt-In Settled
                                              Admin Claim; provided, further, that, for the avoidance of
                                              doubt, any waiver or settlement of any preference action
                                              shall be considered on a case-by-case basis.

                                     (2)      After the Initial Distribution, a Second Distribution (as
                                              defined below) to Settled Administrative Expense Claims
                                              shall not occur until each of the following conditions is
                                              met: (i) a total of $25 million has been funded into the
                                              Litigation Funding Account in the aggregate,7 (ii) there has
                                              been a funding of $10 million in the aggregate in the Cash
                                              Reserve Account, and (iii) the Segregated Account has an
                                              additional $10 million in cash (together, the “Minimum
                                              Conditions”).8

                                     (3)      Second, once the Minimum Conditions are satisfied, each
                                              holder of an Allowed Administrative Expense Claim
                                              against the Debtors that does not opt-out (the “Non Opt-
                                              Out Settled Admin Claims,” together with the Opt-In
                                              Settled Admin Claims, shall be considered “Settled
                                              Administrative Expense Claims”) of the Administrative
                                              Expense Claims Consent Program shall then receive (i) its
                                              pro rata share of the Second Distribution9 capped at 80% of
                                              the Allowed Administrative Expense Claim; and
                                              (ii) consensual reconciliation of the Allowed amount of
                                              Non Opt-Out Settled Admin Claims (including on account
                                              of 503(b)(9) and 503(b)(1) issues regarding inducement,
                                              date of receipt, port of origin, etc., and any exposure on
                                              account of preference actions), to be completed within 30
                                              days from the Opt-In/Opt-Out Deadline; provided, that, to
                                              the extent the Debtors, the Creditors’ Committee, and the
                                              holder of the Non Opt-Out Settled Admin Claim are unable
                                              to consensually resolve the Allowed amount, such
                                              resolution shall be subject to reconciliation on an agreed-
                                              upon schedule as reasonably agreed to by the Debtors, the

 7
      For the avoidance of doubt, following the Effective Date, any additional funding for the Jointly Asserted Causes
      of Action and/or other Preserved Causes of Action shall be determined by the Liquidating Trust Board in
      accordance with the terms of the Plan and the Liquidating Trust Agreement.
 8
      For the avoidance of doubt, following the Initial Distribution, it shall be a requirement that the Cash Reserve
      Account have $10 million in the aggregate in available cash and the Segregated Account has at least an
      additional $10 million in cash prior to any further distributions on account of Settled Administrative Expense
      Claims.
 9
      “Second Distribution” shall mean Distributions made to holders of Non Opt-Out Settled Admin Claims up to a
      percentage recovery equal to the Initial Recovery; provided, that, for the avoidance of doubt, there shall be no
      Second Distribution until the Cash Reserve Account has been funded with the $10 million in the aggregate. For
      the avoidance of doubt, the Litigation Funding Account shall in no event be funded by more than $25 million up
      to and including the Effective Date.




                                                          28
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370      Filed 10/15/19 Entered 10/15/19 13:15:41                     Main Document
                                                 Pg 29 of 43


                                             Creditors’ Committee, and the applicable holder of a Non
                                             Opt-Out Settled Admin Claim; provided, further, that, for
                                             the avoidance of doubt, any waiver or settlement of any
                                             preference action shall be considered on a case-by-case
                                             basis.

                                     (4)     Third, after the Second Distribution, all Net Proceeds of
                                             Total Assets other than the Litigation Funding and the Cash
                                             Reserve (as more fully set forth herein) shall be made
                                             available for Distributions on account of Settled
                                             Administrative Expense Claims up to the Settled
                                             Administrative Expense Claims Recovery (as applicable) of
                                             the    consensually     agreed-upon      Allowed     Settled
                                             Administrative Expense Claim (“Settled Administrative
                                             Expense Claims Payout”).10

                                     (5)     Fourth, after the Settled Administrative Expense Claims
                                             Payout and upon the Effective Date of the Plan, holders of
                                             Administrative Expense Claims who opt-out of the
                                             Settlement Agreement (the “Non-Settled Administrative
                                             Expense Claims”) shall receive Distributions on account
                                             of their Non-Settled Administrative Expense Claims to the
                                             extent Allowed; provided, that, for the avoidance of doubt,
                                             (i) for all Settled Administrative Expense Claims (unless
                                             otherwise agreed among the Debtors, the Creditors’
                                             Committee and the holder of such Settled Administrative
                                             Expense Claim) and (ii) for all Non-Settled Administrative
                                             Expense Claims, the Debtors and/or the Liquidating Trust
                                             (a) shall prosecute all Claims and Causes of Action arising
                                             under chapter 5 to the fullest extent and (b) reserve all
                                             rights to object to any and all Non-Settled Administrative
                                             Expense Claims on any basis.

                                     (6)     Fifth, upon the occurrence of the Effective Date and after
                                             the (i) Settled Administrative Expense Claims Payout, and
                                             (ii) Distributions on account of Allowed Non-Settled
                                             Administrative Expense Claims, all Net Proceeds of Total
                                             Assets shall be governed by the terms of the Plan and the
                                             Liquidating Trust Agreement.

                                     (7)     Notwithstanding anything to the contrary contained herein,
                                             (a) prior to the Effective Date, and once the Cash Reserve
                                             Account has been funded with $10 million in the aggregate,

 10
      Additional distributions shall be made to holders of Settled Administrative Expense Claims at all times when
      cash on hand (not including the Litigation Funding and the Cash Reserve) is $10 million, or may be made
      earlier if so determined by the Pre-Effective Date Committee (as defined herein), and until such times as these
      claims have been paid in full (up to the Settled Administrative Expense Claims Recovery) pursuant to the terms
      of the Administrative Expense Consent Program Term Sheet. For the avoidance of doubt, no such additional
      distributions shall be made unless and until $25 million in the aggregate has been set aside in the Litigation
      Funding Account and $10 million in the aggregate has been set aside in the Cash Reserve.




                                                         29
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370      Filed 10/15/19 Entered 10/15/19 13:15:41         Main Document
                                                 Pg 30 of 43


                                          the Debtors’ Restructuring Committee, together with the
                                          Creditors’ Committee and Admin Representative (as
                                          hereinafter defined) (collectively, the “Pre-Effective Date
                                          Committee”), and (b) after the Effective Date, the
                                          Liquidating Trust Board shall commence a telephonic
                                          meeting no less than every thirty (30) days to review,
                                          among other things, the status of the reconciliation of
                                          Administrative Expense Claims, as well as the latest budget
                                          and variance reporting of the Debtors; provided, that, in the
                                          interim, the Debtors shall provide, among other things,
                                          weekly budget and variance reporting, as well as an
                                          accounting of the Total Assets and any Net Proceeds
                                          derived therefrom to the Pre-Effective Date Committee on
                                          a confidential basis. After the Initial Distribution Date, to
                                          the extent the Pre-Effective Date Committee deems it
                                          necessary to fund the Cash Reserve Account with
                                          additional funds beyond the initial $10 million in the
                                          aggregate, and prior to additional Distributions being made
                                          to holders of Allowed Administrative Expense Claims, the
                                          Cash Reserve Account shall be funded by the Debtors in an
                                          amount agreed to by the Pre-Effective Date Committee;
                                          provided, that, should the Debtors’ Restructuring
                                          Committee, together with the Creditors’ Committee and
                                          Admin Representative, not agree to the amount of
                                          sufficient operating cash (to be funded into the Cash
                                          Reserve Account), after taking into account an amount to
                                          maintain the legal and fiduciary obligations of the Debtors,
                                          or Estate representatives, as applicable, any of the Debtors’
                                          Restructuring Committee, Creditors’ Committee, or the
                                          Admin Representative may seek assistance (including on
                                          an emergency basis) from the Bankruptcy Court for a
                                          prompt resolution of the issue; provided, however, that, in
                                          no event, shall the Debtors’ Restructuring Committee or the
                                          Creditors’ Committee request or seek funding in excess of
                                          an amount that would cause the Cash Reserve Account to
                                          exceed (at any time) more than $10 million; provided,
                                          further, that, should the Debtors’ Restructuring Committee,
                                          Creditors’ Committee, or the Admin Representative seek
                                          Bankruptcy Court intervention as set forth above, no
                                          further funding of the Cash Reserve Account from Net
                                          Proceeds from Total Assets shall occur unless (i) all parties
                                          agree to a partial funding, or (ii) the Bankruptcy Court
                                          enters an order allowing for further funding.

                                    (8)   For the avoidance of doubt, Distributions in respect of a
                                          Settled Administrative Expense Claim shall not exceed the
                                          Settled Administrative Expense Claims Recovery;
                                          provided, that, in no scenario shall percentage recoveries on
                                          account of Allowed General Unsecured Claims exceed
                                          percentage recoveries on account of Settled Administrative
                                          Expense Claims.

                               b.   Administrative Expense Claims Representative. Pursuant to the
                                    Administrative Expense Claims Consent Program and upon entry

                                                    30
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370      Filed 10/15/19 Entered 10/15/19 13:15:41             Main Document
                                                 Pg 31 of 43


                                    of the Confirmation Order, a representative of holders of
                                    Administrative Expense Claims (the “Admin Representative”)
                                    (selected solely by the holders of Administrative Expense Claims,
                                    including the Ad Hoc Vendor Group) shall serve alongside the
                                    Debtors’ Restructuring Committee and the Creditors’ Committee
                                    to work through 503(b)(9) and 503(b)(1) issues regarding
                                    inducement, date of receipt, port of origin, etc., and any exposure
                                    on account of preference actions and to ensure an expedient and
                                    fair process to claims resolution and emergence (the “Scope of
                                    Mandate”). The Admin Representative shall also serve on the
                                    Pre-Effective Date Committee as set forth above with such Scope
                                    of Mandate, and will be entitled to applicable insurance coverage
                                    provided and paid for by the Debtors. To the maximum extent
                                    permitted by applicable law, the Admin Representative will not
                                    have or incur, and shall be released and exculpated from any claim,
                                    obligation, suit, judgment, damages, demand, debt, right, Cause of
                                    Action, remedy, loss, and liability for conduct occurring on or after
                                    the date the Admin Representative joins the Debtors’ Restructuring
                                    Committee or Pre-Effective Date Committee, as applicable, in its
                                    limited capacity, in connection with or arising out of its Scope of
                                    Mandate, solely to the extent occurring in its capacity as the
                                    Admin Representative, except for acts or omissions of the Admin
                                    Representative that constitute fraud, gross negligence, criminal
                                    misconduct or willful misconduct as determined by a Final Order.
                                    The Admin Representative shall also receive reasonable
                                    compensation as determined by the Debtors, Creditors’
                                    Committee, and the Ad Hoc Vendor Group.

                               c.   Funding from the Carve-Out Account. Within three (3) business
                                    days of entry of the Confirmation Order, the Debtors shall transfer
                                    a minimum of $3 million from the Carve-Out Account (the
                                    “Carve-Out Contribution”) into a separately segregated account
                                    (“Segregated Account”) to be used solely on account of the Initial
                                    Distribution (as defined below) and subsequent distributions to
                                    holders of Settled Administrative Expense Claims.

                               d.   Litigation Funding / Cash Reserve. Within three (3) business
                                    days of entry of the Confirmation Order and contemporaneously
                                    with funding of the Segregated Account and the Initial Cash Pool
                                    (each as defined below), the Debtors shall have set aside (i) $15
                                    million in a segregated account (the “Litigation Funding
                                    Account”) for the funding of litigation associated with the Jointly
                                    Asserted Causes of Action (as defined in the proposed
                                    Confirmation Order) (the “Litigation Funding”) and
                                    (ii) $5 million of additional cash in a segregated account the
                                    (“Cash Reserve Account”) for post-Confirmation estate costs
                                    including, without limitation, U.S. Trustee Fees, operating costs of
                                    the Debtors, and additional professional fees of the Debtors’ and
                                    the Creditors’ Committee not included in the Carve-Out Account
                                    as of the entry of the Confirmation Order (the “Cash Reserve”).

                               e.   Agreements of the Holders of Settled Administrative Expense
                                    Claims. Holders of Settled Administrative Expense Claims shall at
                                    no further cost (severally and not jointly): (1) use good faith efforts

                                                      31
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41             Main Document
                                                  Pg 32 of 43


                                     to implement the Administrative Expense Claims Consent
                                     Program; (2) support and take all commercially reasonable actions
                                     necessary or reasonably requested by the Debtors to facilitate
                                     confirmation of the Plan, including withdrawing any applicable
                                     objections and any other pleading inconsistent with the
                                     Administrative Expense Claims Consent Program and/or
                                     confirmation of the Plan; provided, that, to the extent the
                                     Bankruptcy Court does not approve the Administrative Expense
                                     Claims Consent Program, the Debtors shall cause the confirmation
                                     hearing to be adjourned to a date and time that is reasonably
                                     acceptable to the Debtors, Creditors’ Committee, and counsel for
                                     the Ad Hoc Vendor Group, and the rights of all Settlement Parties
                                     are reserved, including the rights of the non-Debtor Settlement
                                     Parties to contest Confirmation; (3) support the confirmation of the
                                     Plan and not object to, delay, interfere, impede, or take any other
                                     action to delay, interfere, or impede, directly or indirectly, with the
                                     confirmation of the Plan; provided, that, the same proviso in
                                     paragraph 2 shall apply; (4) vote all Claims to Accept the Plan if
                                     applicable; (5) not use, assign, convey, grant, transfer, hypothecate,
                                     or otherwise dispose of, in whole or in part, any Settled
                                     Administrative Expense Claims, provided that, once the
                                     Confirmation Order is entered, holders of Settled Administrative
                                     Expense Claim may transfer Settled Administrative Expense
                                     Claims (i) to any holder of Settled Administrative Expense Claims
                                     or (ii) to a party that delivers a joinder, in the form attached hereto
                                     as Exhibit 1, to the Debtors, Weil Gotshal & Manges LLP and
                                     Akin Gump Strauss Hauer & Feld LLP (in accordance with the
                                     notice provisions in the Plan) at least two (2) business days prior to
                                     the settlement of the relevant transfer; with respect to any transfers
                                     effectuated in accordance with clause (ii) above, such transferee
                                     shall be deemed a holder of a Settled Administrative Expense
                                     Claim; for the avoidance of doubt, any Administrative Expense
                                     Claims purchased by a holder of Settled Administrative Expense
                                     Claims shall be deemed subject to the terms of the Administrative
                                     Expense Claims Consent Program; and (6) not object to or opt out
                                     of any release included in the Administrative Expense Claims
                                     Consent Program.

                               f.    Releases. The Administrative Expense Claims Consent Program
                                     shall include certain consensual releases of Claims and Causes of
                                     Action amongst the Settlement Parties; for the avoidance of doubt,
                                     the Administrative Expense Claims Consent Program shall not
                                     release any Specified Causes of Action.

                     53.       The Opt-In/Opt-Out Procedures, as described below, are approved. The

 Opt-In/Opt-Out Procedures may be modified with the written consent (such consent not to

 unreasonably be withheld) of all of the Administrative Expense Claims Consent Program Parties

 to facilitate the opt-in and opt-out processes.



                                                       32
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41            Main Document
                                                  Pg 33 of 43


                               a.     Upon entry of the Order, Prime Clerk LLC will: send both an
                                      (i) opt-in ballot (the “Opt-In Ballot”) and (ii) opt-out ballot (the
                                      “Opt-Out Ballot”) to (x) all parties that have filed an
                                      Administrative Expense Claim or filed an application for
                                      administrative expense in the Debtors’ Chapter 11 Cases and
                                      (y) any party that was exempted from filing an Administrative
                                      Expense Claim but the Debtors are aware of such Claim; the Opt-
                                      In Ballot and Opt-Out Ballot will be sent to the address provided
                                      on such Administrative Expense Claim form or application for
                                      administrative expense or, if no such form exists, the address on
                                      the Debtors’ books and records;

                               b.     Upon entry of the Confirmation Order, Prime Clerk LLC shall
                                      cause the notice of the Administrative Expense Claims Consent
                                      Program (the “Administrative Expense Claims Consent
                                      Program Notice”), substantially in the form attached hereto as
                                      Exhibit B, to be published in The New York Times; and


                                      Unless otherwise agreed to in writing (including e-mail) by the
                                      Administrative Expense Claims Consent Program Parties, holders
                                      of Administrative Expense Claims will have 33 days from the date
                                      of service (the “Opt-In/Opt-Out Deadline”) to submit an Opt-In
                                      Ballot or Opt-Out Ballot in either electronic or paper form, in each
                                      case following the procedures set forth on the Opt-In Ballot or
                                      Opt-Out Ballot, as applicable (together, the “Opt-In/Opt-Out
                                      Procedures”).

                     54.       The Opt-In Ballot and the Opt-Out Ballot, substantially in the form

 attached hereto as Exhibit C, are hereby approved. The Opt-Out Ballot clearly states that any

 party that exercises its right to opt out will not be entitled to any recovery from the

 Administrative Expense Claims Consent Program and that any party that does not opt out of the

 Administrative Expense Claims Consent Program will be bound by its terms, including to

 support a Plan.

                     55.       To the extent a holder of an Allowed Administrative Expense Claim does

 not properly opt out of the Administrative Expense Claims Consent Program, such holder shall

 be deemed to have agreed (a) to be bound by the terms of the Administrative Expense Claims

 Consent Program, (b) to support the Plan, and (c) that such holder’s acceptance of and consent to

 the Administrative Expense Claims Consent Program will be deemed consent to the Plan and



                                                       33
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41      Main Document
                                                  Pg 34 of 43


 acceptance of the treatment under the Plan in satisfaction of section 1129(a)(9) of the Bankruptcy

 Code.

                     56.       The terms of the Administrative Expense Claims Consent Program,

 including all exhibits thereto, and all other relevant and necessary documents shall be effective

 immediately and binding on all parties in interest upon the entry of this Confirmation Order. The

 failure to specifically include or refer to any related document in this Confirmation Order does

 not diminish or impair the effectiveness or enforceability of such document; it being the intention

 of this Court that all such documents are approved in their entirety.

                     57.       For the avoidance of doubt, (x) the funds in the Litigation Funding

 Account and the Cash Reserve Account shall remain property of the Estates and are not being

 held in trust, and, after the Effective Date, Liquidating Trust Assets; provided that, use of such

 funds shall be subject to the Plan and/or Liquidating Trust Agreement and (y) the funds in the

 Cash Reserve Account shall be subject to the Administrative Expense Claims Consent Program.

                     58.       Any Distributions made on account of Settled Administrative Expense

 Claims shall not be subject to disgorgement, including without limitation, upon any conversion

 or dismissal of the Chapter 11 Cases. Further, upon entry of this Confirmation Order, all Settled

 Administrative Expense Claims shall be Allowed against the Debtors in these Chapter 11 Cases

 on a consolidated basis, or upon any conversion or dismissal of the Chapter 11 Cases.

 M.        Insurance Policy Matters

                     59.       For the avoidance of doubt, pursuant to Section 13.4 of the Plan,

 notwithstanding anything to the contrary in the Plan, the Definitive Documents, the Plan

 Supplement, any other documents related to any of the foregoing, and this Confirmation Order,

 the automatic stay of section 362(a) of the Bankruptcy Code and the injunctions set forth in the



                                                     34
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                  Pg 35 of 43


 Plan, to the extent applicable, shall be deemed lifted without further order of this Court, solely to

 permit former directors and officers of Sears Canada to make claims under any D&O Policy and

 any insurers to make related payments under such policies with respect to such claims.

                     60.       For the avoidance of doubt, Insurance Contracts assumed by the Debtors

 and assigned to Transform as authorized by order of the Bankruptcy Court pursuant to the Asset

 Purchase Agreement are not subject to section 13.4 of the Plan.

 N.        Feasibility and Carve-Out

                     61.       For the reasons stated by the Court on the record of the Confirmation

 Hearing, the Court finds that the Plan is feasible and satisfies section 1129(a)(11) of the

 Bankruptcy Code. In connection with this finding, Professional Persons (as defined in the DIP

 Order) have voluntarily agreed to set aside $9 million from the Carve-Out Account to the Wind

 Down Account, which shall become the property of the Estates (the “Voluntary Carve-Out

 Contribution”). To the extent the Carve-Out is insufficient to pay Allowed Professional Fees of

 Professional Persons at the time of consideration of the final fee applications in this matter, the

 Voluntary Carve-Out Contribution shall be applied on a pro rata basis to all Professional

 Persons, determined by calculating each Professional Person’s unpaid fees and expenses as of the

 Confirmation Date, as compared to all unpaid fees and expenses of all Professional Persons.

                     62.       Except as otherwise provided in Paragraph Error! Reference source not

 found. above, the continued payment of Allowed Professional Fees from the Carve-Out Account

 in accordance with the DIP Order and the Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (ECF No. 796) is hereby

 approved. Any and all objections to confirmation of the Plan on the basis of the DIP Order or

 the Carve-Out provisions are expressly overruled, and the Carve-Out contained in the DIP Order



                                                      35
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41           Main Document
                                                  Pg 36 of 43


 is in full force and effect as of the date hereof and shall remain in full force and effect until the

 Effective Date of the Plan.

 O.        Modifications to the Plan and Liquidating Trust Agreement

                     63.       The following language in the Plan and the Liquidating Trust Agreement

 are hereby stricken:

           Section 11.6 of the Plan:

                     “Disbursing Agent.

                     The Liquidating Trustee shall have the authority, with the approval
                     and/or at the direction of the Liquidating Trust Board, to enter into
                     agreements with one or more Disbursing Agents to facilitate the
                     distribution required under the Plan, the Confirmation Order and
                     the Liquidating Trust Agreement. The Liquidating Trustee, subject
                     to the approval and/or at the direction of the Liquidating Trust
                     Board, may pay to the Disbursing Agent all reasonable and
                     documented fees and expenses of the Disbursing Agent without the
                     need for other approvals, authorizations, actions or consents. For
                     the avoidance of doubt, the reasonable and documented fees of the
                     Disbursing Agent will be paid by the Liquidating Trustee, subject
                     to the approval and/or at the direction of the Liquidating Trust
                     Board, and will not be deducted from distributions to be made
                     under the Plan to holders of Allowed Claims receiving
                     distributions from the Disbursing Agent. The Disbursing Agent
                     shall not be required to give any bond or surety or other security
                     for the performance of its duties. The Liquidating Trustee shall
                     use all commercially reasonable efforts to provide the Disbursing
                     Agent (if other than the Debtors or Liquidating Trustee) with the
                     amounts of Claims and the identities and addresses of holders of
                     Claims, in each case, as set forth in the Debtors’ books and
                     records. The Liquidating Trustee shall cooperate in good faith
                     with the applicable Disbursing Agent (if other than the Liquidating
                     Trustee) to comply with the reporting and withholding
                     requirements outlined in Section 11.21 of the Plan.

                     The Debtors and the Creditors’ Committee agree to negotiate in
                     good faith the payment of fees and expenses incurred by the
                     Indenture Trustees and Second Lien Agent during the pendency of
                     the Chapter 11 Cases; provided that, such parties shall not be
                     entitled to reimbursement of any fees and expenses incurred during
                     the Chapter 11 Cases related to objecting to or otherwise


                                                      36
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370      Filed 10/15/19 Entered 10/15/19 13:15:41            Main Document
                                                 Pg 37 of 43


                     challenging the Disclosure Statement, the Plan, the Sale, the
                     Debtors’ post-petition financing, the Debtors’ use of cash collateral
                     or asserting administrative expense claims (including under section
                     507(b) of the Bankruptcy Code).”

           Section 4.2(c) of the Liquidating Trust Agreement:

                     “(c) Holders of Notes. Notwithstanding any provision in the Plan
                     to the contrary, distribution to holders of any Notes shall be made
                     to or at the direction of each of the applicable Indenture Trustees,
                     each of which will act as Disbursing Agent for distributions to the
                     respective holders of the Notes, as applicable. The Indenture
                     Trustees shall not incur any liability whatsoever on account of any
                     distributions under the Plan except for gross negligence or willful
                     misconduct. The Indenture Trustees may transfer or direct the
                     transfer of such distributions directly through the facilities of DTC
                     (whether by means of book-entry exchange, free delivery, or
                     otherwise), and will be entitled to recognize and deal for all
                     purposes under the Plan with the holders of their respective series
                     of Notes, to the extent consistent with the customary practices of
                     DTC. Such distributions shall be subject in all respects to the
                     rights of each Indenture Trustee to assert its charging lien against
                     distributions. All distributions to be made to holders of the Notes
                     shall be distributed through the facilities of DTC, to the extent the
                     distributions are “DTC-eligible,” and as provided for under the
                     Indentures, as applicable. Any distributions that are not “DTC-
                     eligible” shall be made by, or at the direction of, the applicable
                     Indenture Trustee. As consideration for acting as a Disbursing
                     Agent for the Liquidating Trust, upon receipt of sufficient proceeds
                     from the Preserved Causes of Action for distributions to be made
                     to the holders of General Unsecured Claims, the Indenture Trustees
                     and the Second Lien Agent shall be reimbursed for the fees and
                     expenses incurred by such parties during the pendency of the
                     Chapter 11 Cases; provided, however, that such parties shall not be
                     entitled to reimbursement of any fees and expenses incurred during
                     the Chapter 11 Cases related to objecting to or otherwise
                     challenging the Disclosure Statement, the Plan, the Sale, the
                     Debtors’ post-petition financing, the Debtors’ use of cash collateral
                     or asserting administrative expense claims (including under section
                     507(b) of the Bankruptcy Code.”

 and replaced with the following:

                     “Without regard to whether an Indenture Trustee objected to any
                     action or inaction during the pendency of these Chapter 11 Cases,
                     the Debtors (prior to the Effective Date) or the Liquidating Trust


                                                      37
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41          Main Document
                                                   Pg 38 of 43


                     (after the Effective Date), as applicable, shall pay or reimburse the
                     reasonable fees and reasonable and necessary expenses of any
                     Indenture Trustee incurred in connection with such Trustee’s
                     actions during the pendency of these Chapter 11 Cases relating to
                     ordinary course administration in a chapter 11 case, such as
                     facilitating distributions, responding to inquiries, serving on the
                     Creditors’ Committee, etc.; provided, that such expenses shall not
                     include the fees and expenses of outside counsel in connection
                     with service on the Creditors’ Committee.”

 P.        Miscellaneous

                     64.       In the event of any conflict between the terms and provisions in the Plan

 and the terms and provisions in the Disclosure Statement, the Plan Supplement, any other

 instrument or document created or executed pursuant to the Plan, or any order (other than this

 Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements,

 or amendments to any of the foregoing), the Plan shall govern and control; provided that, in the

 event of a conflict between the Liquidating Trust Agreement, on the one hand, and any of the

 Plan, the Plan Supplement or the Definitive Documents, on the other hand, the Liquidating Trust

 Agreement shall govern and control in all respects relating to the Liquidating Trust; provided

 further, that in the event of a conflict between the Administrative Expense Claims Consent

 Program Term Sheet, on the one hand, and any of the Plan, the Plan Supplement, and this

 Confirmation Order, on the other hand, the terms of this Confirmation Order shall govern and

 control in all respects; provided further that, in the event of a conflict between this Confirmation

 Order, on the one hand, and any of the Plan, the Plan Supplement (other than as set forth herein

 with respect to the Liquidating Trust Agreement), the Definitive Documents, on the other hand,

 this Confirmation Order shall govern and control in all respects.

                     65.       Relator Carl Ireland, as Administrator of the Estate of James Garbe, and

 the United States (“Mortgagees”) as holders of liens on the real property known as Location

 #8975, Cupey Bajo, San Juan, Puerto Rico (the “Property”) shall continue to have (i) a lien

                                                       38
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370       Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                  Pg 39 of 43


 against the sale proceeds of the Property and (ii) a superpriority administrative expense claim

 against the Debtors as adequate protection arising from the sale of such Property to satisfy any

 diminution of value of such replacement lien post-Closing, on the terms and conditions set forth

 in the Sale Order (the “Sale Order Grants”). In addition to the Sale Order Grants, Mortgagees

 shall also have a replacement lien against Total Assets as additional adequate protection

 (“Additional Adequate Protection Replacement Lien”). The Additional Adequate Protection

 Replacement Lien shall be subject to the Carve-Out, other than as provided for pursuant to the

 Sale Order Grants. The Debtors’ rights to object to the priority, validity, amount, and extent of

 Mortgagees’ initial liens on the Property are preserved, as are the Mortgagees’ rights to assert

 additional amounts due. The Additional Adequate Protection Replacement Lien granted by this

 Confirmation Order shall be senior to all other liens against the Total Assets and shall not

 supersede or otherwise modify or diminish the Sale Order Grants. Mortgagees reserve their

 rights to request that the Court require the Debtors to establish a cash reserve prior to the

 Effective Date based upon changes in facts and circumstances. The Debtors’ and the Creditors’

 Committee’s rights to object to any such request are also reserved.

                     66.       Notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of

 this Confirmation Order will be effective and enforceable immediately upon its entry.

                     67.       Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and

 notwithstanding the entry of this Confirmation Order or the occurrence of the Effective Date, this

 Court, except as otherwise provided in the Plan or herein, shall retain jurisdiction over all matters

 arising out of, and related to, the Chapter 11 Cases and the Plan to the fullest extent permitted by

 law, including, but not limited to, the matters set forth in Article XVI of the Plan.




                                                     39
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370        Filed 10/15/19 Entered 10/15/19 13:15:41        Main Document
                                                   Pg 40 of 43


                     68.       Except as otherwise may be provided in the Plan or herein, notice of all

 subsequent pleadings in these cases after the Effective Date shall be limited to the following

 parties: (i) the Liquidating Trust and its counsel; (ii) the U.S. Trustee; and (iii) any party known

 to be directly affected by the relief sought.

 Dated: October 15, 2019
        White Plains, New York

                                                   /s/Robert D. Drain
                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                      40
 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370   Filed 10/15/19 Entered 10/15/19 13:15:41   Main Document
                                              Pg 41 of 43


                                            Exhibit A

                                              Plan




 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370    Filed 10/15/19 Entered 10/15/19 13:15:41      Main Document
                                               Pg 42 of 43


                                              Exhibit B

                         Administrative Expense Claims Consent Program Notice




 WEIL:\97226399\1\73217.0004
18-23538-rdd          Doc 5370   Filed 10/15/19 Entered 10/15/19 13:15:41   Main Document
                                              Pg 43 of 43


                                            Exhibit C

                                      Opt-In/Opt-Out Ballots




 WEIL:\97226399\1\73217.0004
